FILE COPY




                                  COURT OF APPEALS
                                    SECOND DISTRICT            OF   TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196                   CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BOB McCOY                                  FAX: (817) 884-1932                    CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                            www.2ndcoa.courts.state.tx.us



                                      February 20, 2014

    Hon. John H. Fostel                                   James Harold Porter
    Judge, 271st District Court                           12160 Abrams Rd., Ste. 107
    Wise County                                           Dallas, TX 75243
    P.O. Box 805                                          * DELIVERED VIA E-MAIL *
    Decatur, TX 76234
    * DELIVERED VIA E-MAIL *

    Henry M. Porter, Jr.                                  S. Cass Weiland
    9226 Dove Meadow Dr.                                  Patton Boggs, LLP
    Dallas, TX 75243                                      2000 McKinney Ave., Ste. 1700
    * DELIVERED VIA E-MAIL *                              Dallas, TX 75201
                                                          * DELIVERED VIA E-MAIL *

    Civil District Clerk, Wise County                     Hon. Jeff Walker
    P.O. Box 308                                          Regional Presiding Judge
    Decatur, TX 76234                                     Tim Curry Criminal Justice Center
    * DELIVERED VIA E-MAIL *                              401 W. Belknap, 5th Floor
                                                          Fort Worth, TX 76196
                                                          * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-13-00435-CV
                 Trial Court Case Number: 07-07-565

    Style:       Henry M. Porter, Jr. and James Harold Porter
                 v.
                 Wise County, Texas

         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.


                                               Respectfully yours,

                                               DEBRA SPISAK, CLERK